IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                               :        NO. 654
                                                     :
ORDER AMENDING RULE 1920.72 OF                       :        CIVIL PROCEDURAL RULES
THE PENNSYLVANIA RULES OF CIVIL                      :
PROCEDURE                                            :        DOCKET
                                                     :


                                                ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2016, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3) in the interest of efficient
administration:

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1920.72 of the Pennsylvania Rules of Civil Procedure is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on December 5, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.